Per Curiam.
This case is not distinguished in any way upon its facts from the case of Montgomery v. Whitbeck (12 N. D. —), 96 N. W. Rep. 327. The case was tried in the district court on the same day, by the same counsel, and before the same judge as was the Whitbeck case. The purpose of the action is the same. The pleadings and proofs are alike in essential particulars, and the case is in all respects controlled by the decision of that *505■controversy. The judgment of the district court is reversed. That court is directed to reverse its judgment and to dismiss the action. Appellants will recover costs of all courts.
(96 N. W. Rep. 1134.)